Title: From Jonathan Trumbull, Jr. to John Pray, 18 September 1782
From: Trumbull, Jonathan, Jr.
To: Pray, John


                  sir
                     
                     Head Quarters 18th Sept. 1782
                  
                  His Excellency thanks you for your Intelligence of Yesterday—with the News papers which you inclosed.
                  The General has some very particular Reasons to desire that you would be more than usually active in your Endeavours to obtain all the Information you possibly can of the Enemy’s movements among their fleet, their Transports & their Troops—whether any Embarkation of Troops is makg—and where their probable Destination—Whethere Eastward or elsewhere—Your activity in this will be particularly agreeable to the Genl.  Your most obet Sevt
                  
                     J. Trumbull Jr
                  
               